NUMBER 13-18-00607-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                            EX PARTE FABIAN GARCIA


                    On appeal from the 206th District Court
                          of Hidalgo County, Texas.



                 ORDER TO FILE APPELLEE’S BRIEF
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This cause is before the Court on appellee’s fifth motion for extension of time to file

the brief. Appellee’s brief was originally due to be filed on June 10, 2020, and the Court

previously granted appellee four extensions for the filing of appellee’s brief in this cause.

       The Court, having fully examined and considered appellee’s fifth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion exigent circumstances exist, and in the interest of justice, appellee’s fifth
motion for extension of time to file the brief should be granted. Accordingly, appellee’s

fifth motion for extension of time to file the brief is GRANTED. The Court looks with

disfavor upon the delay caused by counsel’s failure to have filed a brief in this matter.

       IT IS THEREFORE ORDERED that the Honorable Luis A. Gonzalez, counsel for

appellee, file the appellate brief with this Court on or before March 25, 2021. No further

motions to extend will be entertained.


                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
17th day of March, 2021.




                                             2